Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This application is a CON of 16/457,594 (06/28/2019), issued as PAT 10727375; which is a CON of 15/701,857 (09/12/2017), issued as PAT 10381520; which is a DIV of 15/067,631 (03/11/2016), issued as PAT 9768365; which is a DIV of 14/025,962 (09/13/2013), issued as PAT 9318665. The effective filing date is September 13, 2013. This action is an ALLOWANCE. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows. Claims 1, 4, and 7 are amended for clarity in antecedent basis as follows:
1. (Currently Amended)	A light emitting device comprising: 
a flexible substrate having a first surface and a second surface opposite to the first surface, and including a flexible base member and a plurality of wiring portions disposed on a first surface side of the flexible base member; 
at least one light emitting element arranged on the first surface of the flexible substrate and electrically connected to the plurality of wiring portions; 

a reflective member covering at least a part of a lower surface and at least a part of a side surface of the at least one light emitting element; and 
a light transmissive member covering a top surface of the at least one light emitting element.

4. (Currently-Amended)	The light emitting device according to claim 1, wherein
a total thickness of the flexible substrate and the cover member in a region corresponding to a region on the first surface of the flexible substrate where the at least one light emitting element is arranged is smaller than a total thickness of the flexible substrate and the cover member in a region other than the region corresponding to the region on the first surface where the at least one light emitting element is arranged.

7. (Currently-Amended)	The light emitting device according to claim 1, further comprising 
a support member arranged on the second surface side of the flexible substrate such that the support member is not in contact with the flexible substrate.

Allowable Subject Matter
Claims 1 – 20 are allowed. The following is an examiner’s statement of reasons for allowance (37 CFR 1.104(e) and MPEP §1302.14):
The prior art of record does not disclose nor render obvious a light emitting device as recited by Claim 11, further including a cover member arranged on the second surface of the flexible substrate and defining a through hole at a position overlapping the at least one light emitting element arranged on the first surface of the flexible substrate in a plan view.
KAMADA (US 2014/0092597) discloses a light emitting device 30 on a first surface of a substrate 10 comprising a flexible base member 11 (See FIG. 1A, “Embodiment 1”, [0070] – [0077]) but does not disclose nor render obvious, either alone or in combination with the prior art of record, a cover member located on a second surface opposite the first surface of the substrate and having a through hole at a position overlapping the light emitting device 30 in a plan view.

    PNG
    media_image1.png
    437
    578
    media_image1.png
    Greyscale



MIYATA (US 2014/0177220) discloses (See FIG. 1A, FIG. 1B) a light emitting device 10 on a first surface of a substrate 6 with a through hole located underneath the light emitting device that overlaps in a plan view, but does not disclose nor render obvious, either alone or in combination with the prior art of record, that the substrate 6 is flexible, as required by instant Claim 1. 

    PNG
    media_image2.png
    511
    581
    media_image2.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813